Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
1.	Claims 1 and 2 are rejected under 35 U.S.C. 103 as being unpatentable over Song, Wei et. al. (CN109362005A), hereinafter Son, Wei in view of Kobayashi (US 20170280247 A1).

As to Claim 1, Song, Wei teaches a sounding device ( acoustic generator , Figure 2), comprising: a frame ( frame 1); and a vibration system ( vibration system 2) and a magnetic circuit unit ( magnetic circuit 3) that are retained in the frame ( frame 1), wherein the vibration system( vibration system 2) comprises a diaphragm ( diaphragm 21) retained in the frame (1) and a voice coil ( voice coil 22) configured to drive the diaphragm(21) to vibrate to produce sound, wherein the voice coil(22) comprises a pair of first side edges and a pair of second side edges that are connected between the pair of first side edges ( a rectangular voice coil 22 having a pair of shorter sides and a pair of longer side); the magnetic circuit unit (3)comprises a yoke (yoke 31), a main magnetic body (32) fixed to the yoke (31), and an auxiliary magnetic body surrounding the main magnetic body and forming a magnetic gap with the main magnetic body, wherein the auxiliary magnetic body comprises first auxiliary magnetic bodies opposite to and spaced apart from the pair of first side edges, each of the first auxiliary magnetic bodies comprises a main body portion and an extension portion formed by extending from one side of the main body portion away from one first side edge of the pair of first side edges, the main magnetic steel, the magnetic circuit system 3 comprises a yoke 31 fixed to the yoke 31, 32 and are respectively set on the main magnetic steel 32 relative to two sides and the main magnetic steel 31 forming the magnetic gap 36 of the first magnetic steel 33, two said first magnetic steel 33 located on the long shaft of the voice coil 22 two side. At this time, the magnetic circuit system 3 to form three magnetic structure of the magnetic steel. See at least page 6, [0006]. Regarding the following:
 wherein the main body portion is recessed toward side surfaces of the pair of first side edges to form grooves, the main magnetic body protrudes towards the grooves, and the pair of first side edges protrude towards the grooves, respectively, Song, Wei teaches, In order to further improve the performance of the magnetic circuit system 3, the magnetic line of the magnetic circuit system 3 as much as possible by the voice coil 22 is cut (thus teaching “recessed”) to form a larger driving force, the magnetic circuit system 3 further comprises an upper clamping plate 35. Further, on page 6, [0006], Figure 7-9, Song Wei further teaches in order to better avoid the elastic supporting assembly 23 and interference of the magnetic circuit system 3, the support framework 4 also is step structure, to release more space for designing the magnetic circuit system 3. Specifically, as shown in FIG. 9, the frame connecting part 42 comprises the framework main body (41) of the two opposite end respectively extend to said voice coil direction of first section 421. The first section 421 to close the diaphragm 21 extending in the direction of the second section 422 and the second section 422 away from the first section 421 of one end close to the voice coil 22 extends in the direction of the third section 423, the third section 423 is fixed on the voice coil 22. That is, the first section 421, the second section 422 and the third section 423 to form a step structure to form different space released, satisfy suppression of the voice coil 22 the transverse swing at the same time so as to realize the set different structure of the magnetic circuit system 3, makes full use of the space. See at least page 6, [0004]-[0006], Figure 2, and 6. Song, Wei does not explicitly teach “…the main magnetic body protrudes towards the grooves, and the pair of first side edges protrude towards the grooves, respectively.” On paragraph [0045] of the applicant’s specification the applicant states that a protruding shape of the main magnetic body 53 and a protruding shape of the first side edge 331 match a shape of the groove 559. As shown in FIG. 7, the groove 559 is in a shape of a triangle. It can be understood that the shape of the groove 559 is not limited thereto, which can also be, for example, a trapezoid, an arc or the like. Therefore, any shape including an arc or curved shaped of the magnetic body and the voice coil together is considered to read on this limitation. Kobayashi in related field (Speakers for electronic devices) teaches voice coil and the magnetic circuit having oval, rounded-rectangular shape with cut out portions 31 and on [0059] teaches of the inner side surfaces of voice coil 26, some portions (side surfaces 230 A) face side surfaces 30A, and other portions (side surfaces 230 D) face side surfaces 30C with the voids located therebetween. Side surfaces 230 A, which are a collective term of side surface 230 A.sub.1 and side surface 230 A.sub.2, correspond to the portions of voice coil 26 that face side surfaces 30A. Side surfaces 230D, which are a collective term of side surface 230 D.sub.1 and side surface 230D.sub.2, correspond to the portions of voice coil 26 that face side surfaces 30C. The above-mentioned portions with a void are referred to as void parts 32. Void parts 32 are a collective term of void part 32A and void part 32B. Frame 24 is coupled to at least one of bottom plate 28 and external magnetic parts 22B. Figure 1 and Figures 5A-5B and corresponding [0097]. It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention to modify the shape of the magnetic circuit corresponding to the shape of the voice coil such that each is provided with cut-out portions to hold the magnetic fluid and a void part having a void to reduce scattering of magnetic fluid. See at least Kobayashi on [0044]. 
As to Claim 2, Song, Wei in view of Kobayashi teaches the limitations of Claim 1, and wherein a protruding shape of the main magnetic body and a protruding shape of each of the pair of first side edges match a shape of the each of the grooves ( See at least Kobayashi on [0059], Figure 1 that states that of the inner side surfaces of voice coil 26, some portions (side surfaces 230A) face side surfaces 30A, and other portions (side surfaces 230D) face side surfaces 30C with the voids located therebetween. Side surfaces 230A, which are a collective term of side surface 230A.sub.1 and side surface 230A.sub.2, correspond to the portions of voice coil 26 that face side surfaces 30A. Side surfaces 230D, which are a collective term of side surface 230D.sub.1 and side surface 230D.sub.2, correspond to the portions of voice coil 26 that face side surfaces 30C. The above-mentioned portions with a void are referred to as void parts 32. Void parts 32 are a collective term of void part 32A and void part 32B. Frame 24 is coupled to at least one of bottom plate 28 and external magnetic parts 22B.
Allowable Subject Matter
Claims 3-15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all the limitations of the base claim and any intervening claims.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUNITA JOSHI whose telephone number is (571)270-7227. The examiner can normally be reached 8-3.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Duc Nguyen can be reached on 5712727503. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SUNITA JOSHI/Primary Examiner, Art Unit 2651